 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8    GUILLERMO TRUJILLO CRUZ,                             Case No. 1:19-cv-01305-LJO-BAM (PC)
 9                         Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS RECOMMENDING
10              v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                           PAY FILING FEE
11    RAMIREZ,
                                                           (ECF No. 3)
12                         Defendant.
13

14             Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

15   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September 18,

16   2019. (ECF No. 1.) Although Plaintiff submitted a copy of his prison trust account statement, he

17   did not pay the filing fee or file an application to proceed in forma pauperis in this action. (ECF

18   No. 2.)

19             On September 19, 2019, the assigned Magistrate Judge issued findings that Plaintiff is

20   subject to the “three strikes” bar under 28 U.S.C. § 1915(g) and the allegations in the complaint

21   do not satisfy the imminent danger exception to section 1915(g), and therefore recommended that

22   this action be dismissed, without prejudice, for Plaintiff’s failure to pay the filing fee. (ECF No.

23   3.) Those Findings and Recommendations were served on Plaintiff and contained notice that any

24   objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.) Plaintiff

25   filed objections to the findings and recommendations on October 9, 2019. (ECF No. 4.)

26             In his objections, Plaintiff argues that the findings and recommendations are improper

27   because prison officials have prevented him from accessing the law library to complete the

28   appropriate in forma pauperis application, and the Court has also neglected to send him a form to
                                                          1
 1   complete. As to the imminent danger exception, Plaintiff further argues that he notified prison

 2   officials that he was in danger due to Defendant Ramirez’s alleged verbal threats, and that

 3   because he has been transferred back to Kern Valley State Prison, he is again in imminent danger.

 4   Plaintiff contends that it is irrelevant that he was housed at Pelican Bay State Prison at the time

 5   the complaint was filed. (Id.)

 6          Plaintiff’s objections are unpersuasive. Even if Plaintiff had submitted a completed in

 7   forma pauperis application, the Magistrate Judge would have been required to review his

 8   application pursuant to section 1915(g). The Magistrate Judge conducted the review even in the

 9   absence of a completed application, and found that Plaintiff was subject to the “three strikes” bar,

10   and that he did not meet the imminent danger exception. As to Plaintiff’s transfer back to North

11   Kern State Prison, Plaintiff’s allegations regarding Defendant Ramirez’s threats and their

12   connection to any future assaults by other inmates or prison staff are too speculative and

13   conclusory to support for the Court to find that Plaintiff faces an ongoing or imminent danger of

14   serious physical injury.

15          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

16   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

17   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

18   supported by the record and proper analysis.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The Findings and Recommendations, (ECF No. 3), issued on September 19, 2019,
21                  are adopted in full; and

22          2.      This action is dismissed, without prejudice, due to Plaintiff’s failure to pay the

23                  filing fee.

24
     IT IS SO ORDERED.
25

26      Dated:     October 15, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                        2
